MOJtROW, P. J.
Theft is the offense; penalty assessed at confinement in the penitentiary for a period of five years.
No statement of facts accompanies the record. The indictment is regular and regularly presented.
There was a motion to continue, but there is no bill of exception complaining of the court’s action in refusing the motion. However, in the absence of a statement of facts, the matter cannot be appraised.
In the judgment and sentence, the court failed to take note of the indeterminate sentence law (Code Cr. Proc. 1925, art. 775) under which the judgment should be amended so as to condemn the appellant to confinement in the penitentiary for a period of not less than two nor more than five years. In that particular, the judgment is reformed, and, as reformed, it is affirmed.